PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ian J. Forster
Application No. 16/875,557
Filed: 15 May 2020
For: RFID Devices Configured for Direct Interaction

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the renewed petition under 37 CFR 1.78(c), filed December 7, 2021, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of priority to the prior-filed provisional application set forth in the concurrently-filed Application Data Sheet (ADS). 

The petition is again DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) is only applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(a)(4).  In addition, the petition under 37 CFR 1.78(c) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. § 119(e) and 37 CFR § 	1.78(a)(3) to the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.


The petition lacks item(s) (3).

Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional.

The subject renewed petition was filed December 7, 2021, over 10 months after January 21, 2021, the date a decision was mailed dismissing the petition filed June 9, 2020. 
In this instance, where there has been extended delay in seeking acceptance of a delayed benefit claim, the Office is requiring applicant to provide additional information setting forth sufficient facts and circumstances surrounding the delay to support a conclusion that the entire period of delay is unintentional. See, e.g., Changes to Patent Practice and Procedure, 62 FR 53131, 53158–59, 53161 (October 10, 1997) (the length of the delay in filing a petition may itself raise a question as to whether the delay was unintentional, and thus, the USPTO may require additional information as to the cause of the delay when a petition is not filed promptly); See generally, Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  As such, petitioner must provide an adequate explanation that the entire delay in filing the subject renewed petition was unintentional. 

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Petitioner must provide an adequate explanation that the delay in filing the renewed petition was unintentional.

A renewed petition must be filed, accompanied by the item(s) required above, if reconsideration is desired.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450
By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        




    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)